Citation Nr: 1505774	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  08-39 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Indianapolis, Indiana is the now the Agency of Original Jurisdiction (AOJ) in this case.  

In March 2011, the Board remanded this matter to afford the Veteran an opportunity for a hearing before the Board.  A Board hearing was scheduled, but the Veteran cancelled that hearing and withdrew her hearing request.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

The Board denied this appeal in a February 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2014, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the February 2012 decision as to the issue currently on appeal, and remanded that issue for action consistent with the terms of the JMR.  

The Board remanded this matter to the AOJ again in October 2013.  The requested development completed, the matter has properly been returned to the Board for appellate consideration. 

In a December 2014 Post-Remand Brief, the Veteran, through his representative, waived AOJ review of evidence added to the record since the last AOJ adjudication of the claim that is the basis of this appeal.  The Board will therefore adjudicate the appeal based on all evidence of record, irrespective of when the evidence was added to the record.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDINGS OF FACT

1.  The Veteran was psychiatrically sound when accepted into active service.  

2.  The Veteran's current psychiatric disorders did not have onset during her active service, were not caused by her active service, and a psychosis did not manifest within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, including (but not limited to) bipolar disorder, depression, schizophrenia, and PTSD, have not all been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.102, 3.03, 3.304(f), 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case involves the highly difficult but important issue of sexual abuse in the military.  At this time, the Veteran contends that service connection is warranted on the basis that her psychiatric disorders were caused by physical and sexual abuse by drill instructors during boot camp.  She also reports that the drill instructors were court martialed for abusing recruits.  She identifies one of the drill instructors as Sergeant "P" and reports that Sergeant P sexually abused her during boot camp.  

Importantly, the Veteran also reports that she was diagnosed with schizophrenia during service.  

There are also numerous reports of sexual and physical abuse prior to entry into service and a report that three years prior to entry into service the Veteran attended family therapy related to her mother's alcoholism.  

In the JMR, the Parties found that VA had not met its statutory duty to assist the Veteran in substantiating her claim by making necessary efforts to obtain evidence of a relevant court martial.  The Parties also agreed that there were insufficient reasons and bases in the now vacated decision as to certain findings.  First, the rebuttal of the statutory presumption that the Veteran was sound upon entry into service.  Second, a determination as to whether the Veteran had PTSD.  Third, whether the Veteran's alleged in-service stressors were corroborated and if her statements of assault in service were credible, given reports of stress during drill instructor school, her disenrollment in drill instructor school, her attendance at an alcohol and drug abuse class, and her absent without leave status for four days.  

The Parties also directed that the Board should consider whether an examination or opinion was necessary to decide the case.  

Recently, the Court provided the following guidance with regard to JMRs. 

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed. 

Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).

The Veteran was represented by an attorney with regard to the JMR.  Pursuant to the Court's guidance in Carter, the Board has focused on the terms of the JMR.  

In this decision, the Board finds that the Veteran was sound upon entrance into service, that the preponderance of evidence shows that she was not physically or sexually abused during service, that there was no manifestation of a psychiatric disorder during service, and that the first manifestation of a psychiatric disorder following service was years after discharge from service.  

In the instant decision, the Board first recounts the relevant facts of the case.  It then provides a statement of the relevant laws and an analysis of the laws as applied to those facts.  Ultimately, the Board concludes that the Veteran was sound upon entrance into service, that a psychiatric disorder did not manifest during service or until years after separation from service, that the alleged in-service stressors cited did not occur, that the Veteran does not have PTSD, and that the psychiatric disorders suffered by the Veteran now has, are which are not in dispute, were not caused and did not have onset during her active service.  

I.  Factual Background

Service treatment records include reports of medical examination and reports of medical history from when the Veteran was enrolled in service and discharged from service.  The report of medical examination for enlistment is a poor copy but it definitely does not note any psychiatric disorder.  

In the associated October 1980 report of medical history, the Veteran indicated that she had never had depression, excessive worry or nervous trouble of any sort.  In another section of that report she indicated that she had family therapy in September 1977.  This is next to item number 16, which asks if the individual had ever been treated for a mental condition.  In item number 25, which is for a medical professional's comment, it is listed that the Veteran's mother was an alcoholic.  Much of the comment is illegible but what is legible is the comment "no problem now."  

There are no service treatment record entries mentioning psychiatric symptoms, treatment, or diagnosis.  Service treatment records document a normal clinical psychiatric evaluation in her April 1985 report of medical examination for discharge from service.  

In an associated report of medical history she denied ever having depression or excessive worry or nervous trouble of any sort, providing factual evidence against her own claims.  

Service personnel records show that the Veteran was disenrolled from Drill Instructor School in July 1984.  The reason for disenrollment was temperamental unsuitability.  Also stated is that her performance on the course was characterized, at times, by a lack of attention to duty, enthusiasm, and bearing.  It states that the Veteran's relative inexperience in the Marine Corps (3 years) may have been a factor in her below average performance on the course.  

As pointed out by the Parties in the JMR, there is an August 20, 1984 entry in her personnel records for an NASAPP course at the University of Arizona.  It has a grade of "Pass" and three credits.  A memorandum dated August 28, 1984 is of record.  The subject is NASAAP evaluation ICO of the Veteran.  The text of the memorandum does not explain why the Veteran took the course.  It describes the course as an educational course that includes discussion of Marine Corps regulations concerning drug and alcohol abuse, experimental learning in the skill areas of communication, decision making and stress management, and examination of personal attitudes and values toward alcohol and drug use.  The memorandum includes two options to be checked.  One is that the person be returned to duty and the other is for referral for clinical screening.  The only option checked is that the Veteran be returned to duty.  

Service treatment records include an October 30, 1984 entry indicating that the Veteran reported gastrointestinal symptoms.  Gastritis or enteritis was suspected as secondary to the stress of drill instructor school.  Importantly, nothing else was cited.    

Another note from a day later is from the psychiatry section to the director of the drill instructor school.  The subject was psychiatric screening evaluation for students in drill instructor school or service officer's orientation course.  Comments were that the Veteran "states that she does not want to be a DI.  She does not plan a career in the Marines.  She is 22 and states her mother (an alcoholic) abused her as a child."

Service records document that in February 1985 she was absent without leave for four days and was fined and placed on restriction. 

Of record is a March 1985 Staff Judge Advocate memorandum recommending separation from service by reason of homosexuality.  The memorandum documents that the Veterans self-reported homosexual acts prior to military service and while on active duty including admission of her homosexual tendencies to her company commander in February 1985.  

VA first received a claim of entitlement to service connection from the Veteran in April 1985.  At that time she claimed service connection for numerous physical conditions.  In February 1988 she again filed a claim for the same and new physical disabilities and for alcoholism.  

Importantly, the issue before the Board was not cited. 

Submitted in connection with this claim are July 1987 treatment records from Buffalo General Hospital that document treatment for physical problems and alcoholism.  

Importantly, there is no mention of assault of any kind in the military.  

The Veteran had symptoms including depression at that time.  She reported a nine year history of alcohol abuse.  She reported that she had been referred to a psychiatrist a month earlier but had not seen the psychiatrist.  

The earliest dated evidence of a psychiatric condition other than alcohol abuse is a discharge summary from September to October 1995 inpatient treatment at Woodland Hospital.  The Veteran was taking Paxil at admission.  She reported past sexual abuse but there are no details.  

The Veteran was hospitalized at a VA Medical Center in June and July 1998 with a diagnosis of bipolar disorder.  The summary of that treatment states that she had a history of bipolar affective disorder and alcohol abuse, the latter presently in remission.  The summary states that she has been diagnosed with bipolar affective disorder since 1995.  It documents that she had been kicked out of her apartment after quarreling with her partner and reported she had a history of manic type symptoms in the past.  The summary states that her only previous psychiatric admission was the 1995 Woodland Hospital admission.  It documents that she had been sent to an alcohol rehabilitation program in May 1995 through her employer, where she worked from 1991 to 1995.  Also noted was that in the late 1980s she went to an outpatient alcohol counselor.  

This June-July 1998 summary contains reports of the Veteran's family history.  She reported that as a child she had been sexually abused by her mother's boyfriend and physically abused by her mother.  

Importantly, there are no reports by the Veteran herself of abuse during service, providing more factual evidence of high probative weight against her own claim.  She reported that she had been honorably discharged.  

She was again hospitalized at a VA Medical Center from September to October 1998, with diagnoses of bipolar affective disorder and personality disorder.  She reported hearing voices.  She was hospitalized at VA for one day in January 1999 with a diagnosis of major recurrent depression with transient psychotic episodes and borderline personality disorder.  

In this regard, it is important for the Veteran to understand that the existence of a psychiatric disability is not at issue.  At this time, the Veteran clearly has a psychiatric problem.  However, the critical issue is whether this problem is related to service or an event in service.  In this regard, as noted above, her own prior statements provide evidence against this claim. 

For example, a February 1999 VA mental health notes document that she discussed issues from her childhood as well as anti-gay sentiment she ran into in the military and how it affects her self-esteem.  Although there are extensive notes, she never mentions any in-service sexual or other assault or abuse.  She was an inpatient at a VA facility from April 1999 to July 1999 with the same diagnoses.

Associated with the claims file are administrative and medical records obtained from the Social Security Administration (SSA) that had to do with her claim for Social Security disability benefits.  The report of a psychiatric evaluation conducted in January 1999 is included.  A history of her psychiatric disability includes the Veteran's report of hospitalization at Woodland hospital in August 1995 for major depression and later hospitalizations at VA.  Her personal history is consistent with service records but inconsistent with her more recent reports of abuse/assault during service.  In this regard, she again clearly reported childhood emotional and physical abuse by her mother and sexual abuse by her mother's friend but her mention of military service is limited to that she was discharged for being a homosexual, nothing more, a significant factual lapse in her current recollection of events. 

A July 20, 2001 VA treatment note, signed by a social worker, documents the following:  

S/O:  MST Evaluation/Education.  [The Veteran] was seen today from 10-11am.  This worker had met her earlier on the ward and she had agreed to meet with me if agreeable with her physician.   The initial portion of the session was to give her a brief description of MST and my role as coordinator.  Vet was uncomfortable but did answer affirmatively as to the question of MST:  She will be entered as an MST victim via computer.  

The Veteran was in a VA residential program after inpatient treatment at VA in 2001.  

An August 2001 notes document her reports of physical and sexual abuse as a child, confirming her prior statements that do not support her current claim. 

These notes document that she was uncooperative as to background information regarding incidents of physical and sexual abuse.  An August 20, 2001 mental health discharge note, signed by Dr. "C"," and referred to in the JMR, includes diagnoses of bipolar affective disorder, PTSD, and history of alcohol abuse, in remission.  The note states that during an admission on a medical ward earlier that month she was found to be depressed.  It states that she suffered from nightmares and flashbacks of past sexual traumatic events.  

In August 2001 she filed a claim for service connection for a knee disability, again making no reference to the current issue.   

In February 2007, VA received her claim for service connection for schizophrenia, depression, and PTSD, as well as grand mal seizures, diabetes, ulcers, and an increased rating for her service connected bronchitis.  

VA treatment notes from April 2007 document a diagnosis of schizoaffective disorder.  In an October 2007 statement, the Veteran reported for the first time that her drill instructors in boot camp were court martialed for physical and emotional abuse.  She reported that she began hearing voices and that told her she was no good and could not do anything right.  She reported that the voice was the same as Sergeant P, one of her drill instructors.  She stated that she fought it all through boot camp and it did not stop until she was drinking.  She reported that hearing the voice was why she drank and got in trouble for it.  She stated that when she got close to discharge she was sent for psychological evaluation where she was diagnosed with schizophrenia and suffering from depression and that had continued to this day.  

Crucially, the new statement does not mention in-service sexual abuse or assault and her statements clearly is in factual error, for reasons cited below.

In her December 2008 VA Form 9, the Veteran stated that during service her drill instructors were court martialed for what they did to the recruits and the stress she went through because of the drill instructor caused stress at school and when the voiced started in her head she drank to get rid of them.  

An informal hearing conference was held at the AOJ in March 2009.  Relevant summary of the discussion was to relook at the service treatment records.  

In February 2012, the Board denied this appeal.  Following the February 2013 remand from the Court, the Board remanded the to the AOJ matter in October 2013 for additional development. 

That development included that the AOJ contact the Contact the National Personnel Records Center (NPRC), Department of the Navy, and any other appropriate records custodian to obtain records of a court-martial of the Veteran's drill instructors during her period of basic training, to include records relating to a "Sgt. P.  The Board identified her relevant duty station and unit.  It also included an additional notice letter specific to substantiating a claim of entitlement to service connection for PTSD based on personal assault.  Finally, it directed that the Veteran should be provided with a VA examination and the examiner should identify the Veteran's current psychiatric conditions.  It included that the examiner answer specific questions as to whether the in-service personal assault occurred (and included the pertinent reports, such as her unauthorized absence) and whether any identified psychiatric condition had onset during service or was etiologically related to service.  

In January 2014, the AOJ sent a letter to the Veteran providing the notice required by the Board's Remand.  A report of general information documents that the AOJ telephoned the Veteran in February 2014 to obtain additional information that would help in locating evidence of a court martial of Sergeant P.  The Veteran responded with a spelling of the last name, stated that she did not recall the Sergeant's first name, and reported that the in-service stressor occurred in September 1981 and she believed that the court martial took place in October or November 1981, more than 30 years ago.

The AOJ sent a letter to the Office of the Navy Judge Advocate General in February 2014 asking for investigative reports of the alleged in-service personal assault.  It included the name of Sergeant P and other information.  

In a form letter dated February 19, 2014, the Office of the Judge Advocate General responded that a search yielded no results.  

It informed VA that the Navy does not maintain a central index or database of all the Department of the Navy records.  It stated that at minimum, the request must contain such facts as the exact date of the incident, the subject of the investigation and/or the name of the injured or deceased.  The response also indicated that information pertaining to court martial records are the cognizance of the Office of the Judge Advocate General, Criminal Law Division and provided the address at the Washington Navy Yard.  

On March 25, 2014, the AOJ sent a letter to the Judge Advocate General, Criminal Law Division asking for copies of any investigative reports related to the alleged in-service personal assault.  It specifically asked the Criminal Law Division to check its records to determine if they had any record of a Sergeant P receiving a court martial for abusing recruits.  

Faxed to the AOJ in May 2014, is a March 10, 2014 letter in which the Office of the Judge Advocate General, Criminal Law Division informed the AOJ that in processing the February 2014 VA request for records, the Judge Advocate General Claims and Torts Litigation Division identified a portion of the request as a matter under the Criminal Law Division cognizance.  It informed the AOJ that it maintains only those records of trial relating to general courts-martial or to special courts-martial in which the accused was awarded a punitive discharge or at least one year of confinement.  It stated that all other records of trial are routed directly to the National Personnel Records Center (NPRC) in St. Louis, Missouri two years after the convening authority acts on the case.  

It also stated that pursuant to the Navy Records Management Manual, NPRC maintains court-martial records for only 15 years and then destroys them.  

In March 2014 and again in April 2014, the AOJ sent a letter to the Office of the Judge Advocate General, Criminal Law Division describing the alleged assault and requesting a check of records to determine if they had a record of Sergeant P receiving a court martial for abusing recruits.  

In a May 2014 letter, the Office of the Judge Advocate General, Criminal Law Division responded that there was no record.  It stated that they had contacted the Naval Criminal Investigative Service for a search of their records which yielded no results.  

Based on the above, the Board finds that the AOJ has undergone what can only be called an wide-ranging effort to fulfill the duty to assist and meet the requirements of the Court, with a negative result that provides some evidence against this claim, with other negative evidence to be cited.  The Board, as a factual finding, finds that there are simply no additional records to obtain, that could be obtained, that would support this claim.  The reasons for this finding will be addressed below. 

In June 2014 the AOJ requested that a VA clinician evaluate the evidence that was identified as a possible behavioral change and in-service marker for experiencing an in-service stressful event.  It identified the service personnel record entries of interest as (1) the Veteran undergoing an educational course under the Navy Substance Abuse Prevention Program in August 1984; (2) November 1984 notes that the Veteran was disenrolled from Drill Instructor School for temperamental unsuitability and her service treatment records dated October 30, 1984 documenting that she developed stress while participating in Drill Instructor School; and (3) February 1985 records showing she was punished for a four day unauthorized absence.  

A July 2014 PTSD examination report is of record.  The examiner indicated that the Veteran does not meet the criteria for PTSD diagnosis.  The examiner diagnosed (1) other specified trauma and stressor-related disorder, (2) borderline personality disorder (bipolar type), (3) schizoaffective disorder, and (4) alcohol use disorder (in remission).  The examiner indicated that the first disorder was related to claimed military sexual trauma and the other three disorders were not related to military service.  

In a section addressing occupational and social impairment, the examiner provided the following findings with regard to the Other Specified Trauma and Stressor -Related Disorder:  

Other Specified Trauma and Stressor-Related Disorder is associated with subjective psychological distress, including transient anxiety (not frequent or chronic enough to warrant selecting the anxiety symptom button) when reminded of the MST event. Also leads to avoidance of reminders of the event, such as talking or thinking about the event.  Although transient distress
related to the MST may exist, there is little objective medical evidence or evidence from the Veteran's description of her psychosocial history to suggest that actual social or occupational impairment can be attributed to this particular MST event, which although certainly grossly inappropriate, was only one of multiple (dozens) or more severe experiences of physical and sexual abuse, both prior to military and after military.

The examiner provided an extensive history obtained from the Veteran.  This included the Veteran's reports of physical abuse as a child at the hands of her mother and two traumatic events during military service.  

The service event is listed as her basic training first drill instructors being court martialed for abusing the recruits.  She described this abuse as waking the recruits in the middle of the night to do physical training, requiring the recruits to put their hands in a toilet full of feces, and making the recruits put their mattresses, blankets, and sheets in the middle of the squad bay and clean it up within five minutes.

As to the second traumatic event, the Veteran reported that Sergeant P touched her inappropriately after the Veteran had showered and tried to force the Veteran to have a sexual encounter with her.  The Veteran reported that other women reported assaults by Sergeant P but the Veteran did not report anything.  She reported that Sergeant P was court martialed.  She also reported that the unit was assigned all new leaders and that the three sergeants that did the physical training were all court martialed.  

Also documented in the examination report is the Veteran's report that she was physically abused after service by her husband.  

The Veteran also reported that while at her last duty station before separation from service she was counseled for a bad attitude and that military personnel did not like the fact that she was gay.  She reported that a Navy physician said she was schizophrenic because she told him about hearing voices.  

The examiner stated that there were no markers in the record to substantiate an in-service personal assault stressor and explained that the substance abuse was not a marker because the Veteran had a long history of severe alcohol abuse prior to service and her choice to not be a drill instructor was unrelated to any particular event that occurred in 1981, providing highly probative evidence against this claim.  

The examiner explained that there is no diagnosis of PTSD based on military sexual trauma due to lack of enough DSM-5 or DSV-IV symptoms associated with that event. She stated that the current diagnosis was Other Specified Trauma and Stressor-Related Disorder.  The examiner stated that the Other Specified Trauma and Stressor-Related Disorder is more likely than not caused by her claimed military sexual trauma  She stated that the evidence was the Veteran's Veterans Benefits Management System (VBMS) and clinical records and the Veteran's report of her psychosocial history and mental health symptoms at the current examination.  

As a rationale, the examiner stated the following:  "The Veteran has some mild symptoms that appear to be directly related to the claimed MST.  These include subjective psychological distress when describing or thinking about the event. Symptoms also include avoidance of thinking or talking about the event."  

Using the same evidence to support her conclusions, the examiner provided opinions that the Veteran's other diagnosed disorders were not due to her service in general or her claimed MST in particular.  Rationale provided were as follows:

The Veteran's service medical records are silent for complaints of or treatment of any symptoms consistent with bipolar disorder, schizophrenia, schizoaffective disorder, or depressive disorder.  The Veteran was first diagnosed with these disorders while working at [  ] in about 1995, well after her discharge from the military in 1985.

The Veteran described symptoms of this disorder in adolescence and childhood (frequent fights, displays of temper, substance use, difficulty regulating affect, unstable relationships).  The medical literature indicates that a chaotic childhood characterized by abuse is a potent risk factor for the development of borderline personality disorder.

The Veteran's alcohol use disorder began in adolescence. It is also a symptom of her Borderline Personality Disorder.




Law and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

No compensation shall be paid if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1131.  

By regulatory definition, personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Statute provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).   Only such conditions as are recorded in examination reports are considered noted.  38 C.F.R. § 3.304(b) (2014).  

Both prongs (the existed prior to service and the aggravated by such service prongs) must be shown to have been satisfied by clear and unmistakable evidence.  The clear and unmistakable evidentiary standard is an onerous one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Atkins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  Clear and unmistakable evidence is evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)).

As the presumption of soundness applies only to the in-service element of service connection, a finding of no in-service manifestation renders further discussion of the presumption of soundness unnecessary and improper.  See Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).

Certain chronic diseases, including psychoses, may be presumed to have been incurred in or aggravated by service if manifest during service or to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2014).  

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV or 5). Id., see also 38 C.F.R. § 4.125(a) (2014).  

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred  

38 C.F.R. § 3.304(f)(5).  

The Board is fully aware of the fact that military sexual abuse is a somber problem in our nation's military and that many such events go unreported.  The simple lack of any records regarding the events is not, in and of itself, a basis to deny the claim.  In this case, however, there is a great deal of evidence and much of it provides highly probative evidence against this claim. 

The preponderance of evidence is against a finding that the abuse/military sexual trauma alleged by the Veteran occurred.  In making this determination the Board has been mindful of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) case AZ v. Shinseki.  In that case, the Federal Circuit held that the absence of service records documenting an alleged sexual assault is not pertinent evidence that the assault did not occur.  731 F.3d 1303, 1318 (Fed. Cir. 2013).  It also held that VA may not treat a claimant's failure to report an alleged sexual assault to military authorities as pertinent evidence that the sexual assault did not occur.  Id. at 1322.  However, the Federal Circuit also noted that the appellants before it did not dispute that where a veteran claims to have reported a sexual assault to military authorities, but no report is found, the absence of the report may be pertinent to the evaluation of the claims.  Id. at 1314 n.8.  

The Federal Circuit's rationale for the holding that failure to report sexual assaults was not pertinent evidence that they did not occur included that servicemen and servicewomen who experience in-service sexual assaults face unique disincentives to report such assaults.  It also included that in general victims of sexual assault are afraid to report the crime because of fear of stigma, humiliation, or the ordeal of testifying about the attack.  Id. at 1313 and 1320.

In this regard, the undersigned would go further:  The Board would not expect evidence of an alleged sexual assault to exist in many cases, if not most.

Here it is not the lack of in-service report of personal assault that the Board finds important in its analysis:  What the Board finds weighty is the post-service actions and statements of the Veteran over time, including her reports of abuse by her mother and her mother's friend, the absence of contemporaneous reports of military abuse or assaults when she was reporting the childhood abuse, her consistent statements regarding the pre-service events in treatment over several years, and the timing of her claims for VA disability benefits.  

After leaving the military, the Veteran did not make any statements regarding psychiatric disabilities as related to service until 2007 but did refer to being the victim of sexual and physical assault prior to service well before 2007.  Indeed, she reported abuse by her mother as far back as October 1984, during service.  But more importantly, she reported such abuse in October 1995, albeit with no details, and reported childhood sexual and physical abuse to VA in 1998 and 2001.  

In those same reports, she made no mention of sexual assault or any type of physical abuse of any type (such as making recruits put their hands in feces filled toilets) during service.  

The Board has considered the July 2001 entry by the social worker, indicating that the Veteran answered affirmatively as to military sexual trauma.  That report, the Board affords little weight.  This is for two reasons:  First, the report includes no details and only that the Veteran answered affirmatively.  Second, the reports from shortly after, in August 2001, document that she reported that she was sexually abused as a child but did not report any military sexual trauma.  

Given her willingness to report the abuse that occurred as a child, if there were any abusive incidents during service, it follows that she would have so reported them in when she reported the childhood abuse at that time, well after service.  

Moreover, her history of filing for VA disability benefits tends to show that she had no reason to believe that her psychiatric disorders were related to service:  She filed claims for physical disability - bronchitis - immediately after service.  She also filed for disability benefits for another physical disability - a knee disability - in August 2001, after the July 2001 social worker note regarding military sexual trauma.  By that time she was aware of her psychiatric conditions as she had been hospitalized for psychiatric conditions (and alcohol problems) numerous times.  If she had reason to believe that the conditions were caused by service or had onset during service, it follows that she would have sought benefits for those conditions in 2001, or at least, would not have filed for any benefits at that time.  Instead, she files another claim for VA benefits that has nothing to do with the issue before the Board at this time.  

The problems with her recollection of events continue beyond this fact:  When she did file for service connection for a psychiatric disability in 2007, she did not report any in-service physical or sexual assault.  Rather the treatment records from contemporaneous to that time, those from April 2007, document her reports of hearing voices telling her she was no good and could not do anything correct, but no report of any sexual assault, notwithstanding the July 2001 entry by the social worker.

The reports of physical and emotional abuse at that time are vague as is the report in her December 2008 VA Form 9.  It was not until the 2014 examination that she provided any details of an assault during service.  These facts, when reviewed as a whole, and in great detail, over many years, tend to show that the alleged sexual assault by Sergeant P did not occur.  If it had, it is highly likely that she would have at least mentioned it in the context of the numerous reports where she mentioned childhood sexual and physical assault and, for that matter, her dissatisfaction with the military's anti-gay posture (a clear problem at that time).  

It is not simply a lack of evidence/report in service that provides evidence against this claim, it is extensive evidence from the Veteran herself over many years that provides evidence against this claim. 

The same is true for the general physical assault/abuse that she alleges occurred during boot camp, irrespective of the alleged sexual assault.  Her reports are of general maltreatment by drill instructors, in particular Sergeant P, during boot camp.  If these events occurred it is highly likely that she would have reported this earlier in the context of other reports/examinations.  She does cite to other, highly emotional and personnel problems, that only provide factual evidence against this claim, clearly demonstrating an ability to speak of deeply intimate issues, but makes no citations to the problems she now indicates she had in service. 

The problems associated with her recollection of events are clear:  Also telling is her report to the examiner in 2014.  She reported that during service other servicewomen reported the alleged abuse by Sergeant P but she did not report anything.  Therefore, searching for court martial records listing her as a victim would serve no useful purpose.  The searches that were conducted by the Criminal Law Division of the Navy Adjutant General revealed no court martial for Sergeant P.  While it is possible that Sergeant P either did not receive confinement sentence of more than one year or a punitive discharge, given the rest of the evidence, including the timing of the Veteran's reports of such abuse, it is much more likely that there was no court martial of Sergeant P and that is why there are no records of it.  The evidence as a whole provides especially negative evidence against her recollection of events over time. 

The reasons that the Federal Circuit provided for not finding lack of report of sexual assault in service records do not apply to the non-sexual assault/abuse that the Veteran alleges occurred at the hands of Sergeant P and other drill instructors.  According to the Veteran, other soldiers reported the abuse which led to the court martial of these drill instructors.  If that were the case then the reasons the Federal Circuit provided would not apply.  Moreover, the disincentives to report in service do not apply to the period after service.  Finally, the Veteran was being discharged for other reasons and had expressed herself that she did not intend to make a career out of the military so it is hard to see how any disincentives would apply even at the time of discharge, based on the Veteran's own statements.  

The Veteran's report that she was diagnosed as schizophrenic during service when compared to what is found in the service records also tends to show that her reports are not accurate.  If she had been diagnosed as schizophrenic during service it is highly unlikely that there would be no mention in the service treatment or service personnel records of such a diagnosis, or by the Veteran herself. 

Importantly, the Veteran's own report in the report of medical history at separation from service is also evidence against her claim.  

Simply stated, if she had been diagnosed as schizophrenic during service it is highly unlikely that she would have indicated on that separation report that she had never had nervous trouble of any sort.  

The Board has not overlooked the July 2014 examination report.  In that report the examiner first indicates that the events pointed to - the four day unauthorized absence, attendance at alcohol or substance abuse class, and disenrollment from drill instructor school - are not markers of military sexual trauma.  But the examiner then attributes the Other Specified Trauma and Stressor Related Disorder to military sexual trauma.  The most favorable interpretation of this report to the Veteran is that the examiner believed the Veteran's account of assault/abuse during service.  

It is the Board, not the examiner, who is the finder of fact.  The Board must take into account the medical opinion but is permitted to weigh that opinion against other evidence which includes, unfortunately, many prior statements from the Veteran herself which does not support her claim. 

The Federal Circuit has explained that 38 C.F.R. § 3.304(f)(5) does not operate to divest the Board of its authority to weigh evidence:  

We do not, however, accept Ms. Menegassi's argument that under 38 C.F.R. § 3.304(f)(5) a medical opinion cannot be weighed by the Board in context with the other record evidence.  See 67 Fed.Reg. 10,330 ("In diagnosing PTSD, doctors typically rely on the unverified stressor information provided by the patient. Therefore, a doctor's recitation of a veteran-patient's statements is no more probative than the veteran-patient's statements made to VA.  Therefore, VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred.... Opinions given by such professionals ... are weighed along with all the evidence provided.... VA is not required to accept a doctor's diagnosis of PTSD due to a personal assault as proof that the stressor occurred or that the PTSD is service connected.").  The mere submission of a medical opinion, pursuant to 38 C.F.R. § 3.304(f)(5), does not preclude the Board from making a factual determination regarding the weight to be given that opinion.  

Menegassi v. Shinseki, 638 F.3d 1379, 1383 n.1. (Fed. Cir. 2011).  

In this case, the Board found the Veteran not accurate because the current statements are at odds with the otherwise consistent picture painted by all of the other evidence of record, including the Veteran's own prior statements, as noted above.  The Board as a fact finder is permitted to provide such a conclusion.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337(Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (noting that interest in the outcome of the proceedings "may affect the credibility of testimony").  In fact, although not binding on this Court, the Secretary observes that courts have frequently deferred to a credibility finding based on context from the agency fact finder, when those findings are adequately explained in the context of the evidence of record.  See, e.g., Elzour v. Ashcroft, 378 F.3d 1143, 1152 (10th Cir., 2004) (Finding that "[a]n I[mmigration] J[udge]'s adverse credibility determination may appropriately be based upon such factors as inconsistencies in the witness' testimony, lack of sufficient detail, or implausibility."); Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (A Social Security Administration ALJ found that a claimant's assertion was not credible based on the context of the assertion when the ALJ provided a "specific, cogent reason for his disbelief."); Chun v. I.N.S., 40 F.3d 76, 78 (5th Cir., 1994) ("[I]t is the fact finder's duty to make determinations based on the credibility of the witnesses.  We cannot substitute our judgment for that of the BIA or IJ with respect to the credibility of the witnesses or ultimate factual findings based on credibility determinations.") (citations omitted).  This authority is cited solely to provide examples of the type of credibility findings which the Board as a fact finder may engage in.  See, e.g., Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.").  Appellant has not demonstrated clear error with regard to the Board's credibility finding; therefore, the Court should defer to the Board's credibility determination.  See 38 U.S.C. § 7261(a)(4); Lennox v. Principi, 353 F.3d 941, 946 (Fed. Cir. 2003).  Simply stated, if the events did not occur based on detailed review of the Veteran's own statements, further efforts to obtain records regarding this event are not warranted and serve no purpose. 

The current seriousness of the Veteran's mental disability (which, no doubt, impart her recollection of events) and the brutal nature of the traumas she surfed prior to service are not at issue.  The Board does underestimate the complexly of this issue in Veteran's Law.  In this case, the Veteran may believe her recollection as to what happened in service thirty years ago.  However, this current testimony is at odds with the contemporaneous medical evidence and her own prior statements and, therefore, the Board finds that the Veteran is simply not a reliable historian:  "At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.  It is difficult to find two [people], however conscientious, who will give precisely, and in all respects, the same account of a transaction to which they are eye-witnesses.  It is also true that few men can give, in every minutiae, two identical accounts of one occurrence, especially when those accounts are given at different periods."  U.S. v. Hall, 44 F. 864, 876 (D.C.Ga. 1890).  

The Board finds that the Veteran is not an accurate historian as to the occurrence of any assaults or abuse during service.  It finds that the her post-service reports of other abuse that occurred prior to service and the lack of accompanying reports (post-service at the time of the reports of childhood abuse) of any abuse or assaults during service are more probative than her later reports of in-service assaults or abuse combined with the 2014 examiner's belief that the assaults/abuse occurred.  Her statements are at best, inconsistent.  For example, the Veteran now contends that all of her sergeants who performed her training were court martial (four in all, it appears), a highly notable event (if it occur) yet may no reference to this clearly important fact until decades after service following numerous statements to both VA and health care providers treating, for the most part, her alcoholism.  She stated that when she got close to discharge she was sent for psychological evaluation where she was diagnosed with schizophrenia and suffering from depression and that had continued to this day.  This recollection is unambiguously incorrect.   

Based on the above, the Board concludes that the alleged in-service assault/abuse did not occur.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

Because it is found that the in-service assault/abuse did not occur, the examiner's opinion that the Veteran has Other Specified and Stressor Related Disorder due to the military sexual trauma is not probative of a nexus.  The in-service element is absent as to that diagnosed disorder.  

It is important that the Board's findings are not misunderstood in the context of the presumption of soundness and any aggravation during service.  That the Veteran suffered abuse as a child does not mean that she had a psychiatric disorder prior to entrance into service or that she had a psychiatric disorder that manifested during service, and the Board finds that this is the case.  In this regard, many Veterans (if not most) with PTSD do not have PTSD in service.  What occurs is the events in service, over time, cause a mental disorder related to service.

That the Veteran had no psychiatric disorder that existed prior to service is shown not only by the fact that none was noted on the entrance examination (meaning that the presumption of soundness attaches) but by the report of medical history comment by the physician.  This is affirmative evidence that she was sound upon entrance into service.  In the next paragraphs, the Board explains why it finds that there was no manifestation of a psychiatric disorder during service.  

The service records tend to show that the Veteran did not have any manifestation of psychiatric disorder during service.  As to the disenrollment in drill instructor school, she explained why she was not interested in being a drill instructor as is documented in the October 31, 1984 entry as to psychiatric screening of drill instructor students:  She did not plan a career in the military.  It was also suggested that her inexperience in the Marine Corps may have been a factor, nothing more.  The reasons are highly detailed and do not support this claim. 

That the clinician noted her report of abuse as a child, without more, is not evidence that she had a psychiatric disorder at that time.  The clinician also noted that the Veteran was 22 years old.  While her age and the events of her childhood may have influenced the Veteran's decision that she did not plan a career in the Marines, they are not evidence of a psychiatric disorder at that time.  Here, the 2014 examiner had that information before her but did not attribute any diagnosed psychiatric condition to service as having onset during service, other than the Other Specified and Stressor Related Disorder being related to military sexual trauma, which the Board has already discussed.  

Similarly, the October 30, 1984 entry about suspected gastritis as due to stress of drill instructor school is not evidence of manifestation of a psychiatric disorder.  Again, the 2014 examiner had that information before her and the same analysis applies as that regarding the October 31, 1984 note.  

Nor is the NASAAP course information evidence of a psychiatric disorder during service.  There is no reason given for why she attended the class.  Significantly, she was returned to duty, not recommended for clinical evaluation, which tends to show that her class attendance is not evidence of any psychiatric disorder during service.  This is particularly the case given the description of the course in the August 28, 1984 memorandum.  There are many possibilities as to why she attended the class and the form letter that followed attendance but mere possibility is not a basis for finding that reasonable doubt exists.  See 38 C.F.R. § 3.102.  There is no indication in the record that she had an alcohol abuse problem during service, just that she attended this class. 

Finally, there is no indication that her four days of unauthorized absence were related to any psychiatric disorder during service.  

The preponderance of evidence is against a finding that the in-service element is met with regard to manifestation of any psychiatric disorder during service.  The service treatment records, which are detailed, provide highly probative evidence in this regard, as just discussed.  

As to the post-service evidence, it is also highly unfavorable to the Veteran's claim.  Dr. C's diagnosis of PTSD in 2001 is outweighed by the 2014 opinion as to PTSD ongoing since 2001.  Dr. C.'s diagnosis is afforded very little weight because it is supported by no reasoning other than that she had reported sexual trauma, which the Board has found to be factual inaccurate, based on many of the Veteran's own prior statements.   

Even if the diagnosis is assumed to be accurate as of the time of the diagnosis, it does not provide a nexus to service.  The Board has determined that the alleged in-service assault/abuse did not occur.  If the Veteran has or had PTSD manifesting many years after service as a result of the childhood assault/abuse, that is not a basis for granting service connection for PTSD.  Without manifestation during service, and without any stressor in service to support a diagnosis of PTSD, the manifestation of PTSD for the first time many years after service, as the result of an event that occurred well before service, is not a basis for a grant of service connection; this fact pattern satisfies neither the in-service element nor the nexus element, both, standing alone, providing a basis to deny this claim.   

For these reasons, the Board finds that the preponderance of evidence is against grant of service connection for an acquired psychiatric disorder.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in August 2007.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration  and service personnel records.  VA provided an adequate examination and obtained an adequate opinion in July2014.  

There has been substantial compliance with the Board's October 2013 Remand.  In January 2014, the AOJ sent a letter to the Veteran providing the notice required by the Board's Remand and in compliance with 38 C.F.R. § 3.304(f)(5).  
A report of general information documents that the AOJ telephoned the Veteran in February 2014 to obtain additional information that would help in locating evidence of a court martial of Sergeant P.  The Veteran responded with a spelling of the last name, stated that she did not recall the Sergeant's first name, and reported that the in-service stressor occurred in September 1981 and she believed that the court martial took place in October or November 1981.  

Although the AOJ used the Veteran's post service last name when it requested searches by the Navy, given that she testified that she never reported the alleged abuse/assault by Sergeant P she would not be listed as a victim so using the post-service last name is not relevant.  Although the Board specified the NPRC as where to seek court martial records, the response from the Navy that any records would not be held by the NPRC for more than 15 years means that the failure to ask for records from the NPRC is not possible.  The AOJ readjudicated the appeal in an August 2014 Supplemental Statement of the Case.  

In the JMR, the Parties agreed that on remand VA should seek to acquire the records noted by the Veteran regarding the alleged court martial(s) to include those of anyone in the Veteran's platoon that were court martialed, and specifically, Sergeant P.  In the Board's October 2013 Remand, it directed that the AOJ should contact the appropriate custodian to obtain records of a court martial of the Veteran's drill instructors during her period of basic training, to include Sergeant P.  The AOJ asked only for records of court martial of Sergeant P.  However, given that the Veteran has never identified any drill instructor by name other than Sergeant P, that her statements have not been always consistent regarding the events in service, that she identified Sergeant P as the principal perpetrator, and that she has stated that she did not report any incident during service (so her name would not be associated with any report), and the February 2014 response as to the details needed to conduct a search, the Board finds that although the AOJ only asked for records of court martial of Sergeant P, there has been substantial compliance with the JMR and the Board's Remand.  

A critical issue in this case is whether another remand is warranted.  In making this decision, two elements are important:  (1) the actions of the VA; and (2) the consistency of the Veteran's contentions over time.  In this regard, the VA has undergone extensive efforts to obtain some evidence that would support this claim, notwithstanding the fact that the Veteran's own recollection of events have not been consistent to the point that it is her own prior statements that provide the most damaging evidence against her current claims.  The lapses in her statements cannot be attributed simply to an unwillingness to confront the highly difficult issues involved in this case, as the Veteran clearly revealed a readiness to speak of problems associated with her abuse prior to service.  Beyond this, we have the extensive efforts cited above to meet the requirements of the duty to assist and to fulfill the requirements of the joint motion. 

In this regard, the Board must consider all of the evidence of record, including the Veteran's own prior statements, which provide highly probative evidence against the contention that any evidence could be located that would support this claim as the Veteran herself has provide, on several occasions, statements clearly and consistently revealing that the events she alleged in service did not occur. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


